IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0259
                              Filed July 21, 2021


CHAD ENDERLE,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mary E. Howes,

Judge.



      Chad Enderle appeals the district court’s dismissal of his application for

postconviction relief. AFFIRMED.



      Jack E. Dusthimer, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                           2


SCHUMACHER, Judge.

       Chad Enderle appeals the district court order dismissing his application for

postconviction relief (PCR). We affirm the dismissal.

I.     Background Facts & Proceedings

       Enderle was charged with first-degree murder in violation of Iowa Code

section 707.2(2) (2003) and willful injury in violation of section 708.4(1) on

November 26, 2003. The jury was instructed that in order to find Enderle guilty on

the murder count, the State would have to prove Enderle either: “(a) acted willfully,

deliberately, premeditatedly and with a specific intent to kill [victim]; or (b) was

participating in the offense of Willful Injury resulting in serious injury to [victim].”

See Enderle v. State, No. 12-1635, 2014 WL 956018, at *1 (Iowa Ct. App. Mar. 12,

2014). The jury found Enderle guilty as charged. Id.

       Enderle appealed his convictions. While the direct appeal was pending, the

Iowa Supreme Court decided State v. Heemstra, wherein the court overruled

existing precedent relating to the felony-murder rule. 721 N.W.2d 549, 558 (Iowa

2006). It declared, “If the act causing willful injury is the same act that causes the

victim’s death, the former is merged into the murder and therefore cannot serve as

the predicate felony for felony-murder purposes.” Id. On rehearing, the court

modified the opinion to state, “The rule of law announced in this case regarding

the use of willful injury as a predicate felony for felony-murder purposes shall be

applicable only to the present case and those cases not finally resolved on direct

appeal in which the issue has been raised in the district court.” Id.; see Goosman

v. State, 764 N.W.2d 539, 542 (Iowa 2009). Enderle sought to amend his appellate

brief to include argument based on the change in the felony-murder rule; however,
                                          3

his request was denied. The supreme court affirmed Enderle’s convictions. See

State v. Enderle, 745 N.W.2d 438, 443 (Iowa 2007).

       On February 10, 2009, Enderle filed his first PCR application, arguing,

among other things, “that retroactive application of Heemstra is mandated by the

federal and state due process and equal protection clauses and the Iowa

Constitution’s separation of powers clause.” Enderle, 2014 WL 956018, at *1–2.

Enderle’s application was denied. He appealed, and this court affirmed. Id. at *5.

       Currently before this court is Enderle’s appeal from the dismissal of his

second PCR application, which was filed October 17, 2016.1 On May 31, 2018,

the State filed a motion for summary disposition, and Enderle resisted. On June

18, the district court granted the State’s motion and summarily dismissed Enderle’s

application finding it “a re-filing of the claims previously made in the applicant’s

direct appeal of his conviction and prior postconviction relief case” and untimely

pursuant to Iowa Code section 822.3 (2016).

       On July 3, Enderle filed a motion to reconsider or enlarge the district court’s

order. The State also filed a motion to reconsider or enlarge on July 10. On

September 18, 2019, Enderle filed a motion for a ruling on his motion to reconsider

or enlarge. On October 15, the district court issued an order indicating that by not

issuing a new order, it had implicitly denied the motion. Enderle appealed. On its

own motion, the Iowa Supreme Court reversed the district court’s October 15 order



1 In addition to the direct appeal of his criminal conviction and subsequent PCR
actions, Enderle also separately appealed the denial of his request for
postconviction DNA testing, pursuant to Iowa Code section 81.10 (2018). This
court affirmed the denial. See State v. Enderle, No. 20-0308, 2021 WL 210763, at
*3 (Iowa Ct. App. Jan. 21, 2021).
                                           4


and remanded for the court to rule on Enderle’s motion to reconsider or enlarge.2

On January 29, 2020, the district court declined Enderle’s request to reconsider

but enlarged its ruling to find Enderle had not established a new ground of law for

which his untimely application could be excused as the change announced in

Heemstra did not require retroactive application to his conviction as a change in a

substantive rule of constitutional law and Enderle’s remaining constitutional claims

had been previously addressed in his initial application. Enderle appeals.

II.    Standard of Review

       We review a district court's decision dismissing a PCR application for the

correction of errors at law. Harrington v. State, 659 N.W.2d 509, 519 (Iowa 2003).

“Thus, we will affirm if the trial court’s findings of fact are supported by substantial

evidence and the law was correctly applied.” Id. at 520.

III.   Discussion

       Iowa Code section 822.3 requires that an application for postconviction

relief “must be filed within three years from the date the conviction or decision is

final or, in the event of an appeal, from the date the writ of procedendo is issued.”

However, the three-year statutory limitation “does not apply to a ground of fact or

law that could not have been raised within the applicable time period.” Iowa Code

§ 822.3.   Enderle “has the burden to show his application comes within the

exception to the three-year statute of limitations.” Sihavong v. State, No. 14-0440,

2016 WL 351286, at *1 (Iowa Ct. App. Jan. 27, 2016) (citing Cornell v. State, 529

N.W.2d 606, 610 (Iowa Ct. App. 1994)).


2 As the State’s motion to reconsider or enlarge was not timely, the remand order
from the Supreme Court did not require the district court to address such motion.
                                          5


         Here, procedendo was issued from Enderle’s direct appeal on March 10,

2008. The PCR application at issue was filed on October 17, 2016, eight years

later.   Enderle acknowledges his application was filed outside the three-year

statutory period and that the Iowa Supreme Court has refused to apply Heemstra

retroactively in the past. However, Enderle argues the United States Supreme

Court cases Montgomery v. Louisiana, 577 U.S. 190 (2016) and Welch v. United

States, 578 U.S. ___, 136 S. Ct. 1257 (2016), after the dismissal of his initial

application was affirmed, impact the constitutionality of Heemstra’s prospective

application and furnish new grounds for which his claims should be reconsidered.

         In Montgomery, the Supreme Court held “when a new substantive rule of

constitutional law controls the outcome of a case, the Constitution requires state

collateral review courts to give retroactive effect to that rule.” 577 U.S. at 200. The

Supreme Court in Welch described substantive constitutional rules requiring

retroactive applicability on collateral review as those that

         alter[ ] the range of conduct or the class of persons that the law
         punishes” and includes “decisions that narrow the scope of a criminal
         statute by interpreting its terms, as well as constitutional
         determinations that place particular conduct or persons covered by
         the statute beyond the State’s power to punish.

578 U.S. at ___, 136 S. Ct. at 1264–65 (citations and quotation marks omitted).

Enderle argues Heemstra announced a change to a substantive rule of

constitutional law and, therefore, must be applied retroactively to his conviction.

         We reject this argument.      The Iowa Supreme Court has considered

Montgomery’s holding on Heemstra and found it inapplicable, as “Heemstra did

not create a new substantive rule of constitutional dimension.” Nguyen v. State,

878 N.W.2d 744, 753 n.4 (Iowa 2016). Additionally, “[t]his court has already
                                          6

determined Welch neither requires retroactive application of Heemstra nor counts

as a new ‘ground of law’ for purposes of the PCR statute of limitations.”

Washburne v. State, No. 18-1627, 2020 WL 1310278, at *1 (Iowa Ct. App. Mar. 18,

2020) (citing cases). Enderle has not established a new ground of law for which

his untimely application should be excused.

       Finally, even if Enderle’s untimely application were to be considered, his

arguments asserted in the instant PCR application were addressed in his initial

PCR application.     Enderle, 2014 WL 956018, at *1–5 (affirming dismissal of

Enderle’s initial application as “the federal and state constitutional provisions cited

by Enderle do not mandate retroactive application of the substantive holding of

Heemstra”); see also Nguyen, 878 N.W.2d at 759 (holding Heemstra’s prospective

application “does not violate the due process, separation of powers, or equal

protection clauses of the Iowa Constitution or the Equal Protections Clause of the

United States Constitution”); Goosman, 764 N.W.2d at 545 (finding “the limitation

of retroactivity announced in Heemstra to cases on direct appeal where the issue

has been preserved did not violate federal due process” as the “change” in

substantive state law did not “clarify” existing law but overruled prior authoritative

precedent on the same substantive issue).

IV.    Conclusion

       We affirm the dismissal of Enderle’s second PCR application as Enderle

failed to assert a new ground of law that would excuse his untimely application.

       AFFIRMED.